United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3199
                                   ___________

Anthony Umekwe,                         *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Arkansas State Hospital,                *
                                        *     [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                           Submitted: February 21, 2002
                               Filed: February 28, 2002
                                    ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Anthony Umekwe appeals from the district court’s1 adverse grant of summary
judgment in his Title VII lawsuit. The district court appointed counsel for Umekwe
below, but Umekwe became dissatisfied with his attorney’s performance, and sought
unsuccessfully to have the district court remove him. Umekwe now argues that the
district court should have allowed him to discharge the attorney and proceed pro se,
and that summary judgment was improper. Upon our de novo review, see Stuart v.
Gen. Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000), we conclude that we need not

      1
       The Honorable George Howard, Jr., United States District Judge for the
Eastern District of Arkansas.
consider whether Umekwe was entitled to discharge his court-appointed counsel
because Umekwe has failed to demonstrate how proceeding pro se would have
affected the outcome of his case, see Fed. R. Civ. P. 61.

     Accordingly, we affirm. See 8th Cir. R. 47B.

     A true copy.

           Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-